Citation Nr: 1036165	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss. 

2.	Entitlement to service connection for bilateral hallux valgus 
with degenerative joint disease of the left foot.  

3.	Entitlement to service connection for lumbar strain with 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In June 2010, the Veteran testified in a videoconference hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent medical evidence of record does not show a 
bilateral hearing loss disability for VA purposes.  

3.	The competent evidence of record does not show that bilateral 
hallux valgus with degenerative joint disease of the left foot 
manifested in service, manifested within one year after service 
or is related to a disease, incident or injury in service.  

4.	The competent evidence of record does not show that lumbar 
strain with degenerative joint disease manifested in service, 
manifested within one year after service or is related to a 
disease, incident or injury in service.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1111, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).

2.	Bilateral hallux valgus with degenerative joint disease of the 
left foot was not incurred in or aggravated by service; nor may 
it be presumed to be incurred therein.  38 U.S.C.A. §§ 1111, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

3.	Lumbar strain with degenerative joint disease was not incurred 
in or aggravated by service; nor may it be presumed to be 
incurred therein.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2008 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims for 
service connection and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the AOJ.  
This letter included the notice provisions pertaining to how VA 
assigns disability ratings and effective dates as set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the 
Board concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded VA medical examinations in May 2008 
and February 2010.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

SERVICE CONNECTION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as an organic disease of the nervous system, 
including sensorineural hearing loss, and arthritis manifests to 
a degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss related to 
noise exposure in service.  In assessing the Veteran's service 
connection claim for hearing impairment, the Board must first 
determine whether the Veteran has a current hearing disability 
under VA regulations. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

The service treatment records show that the Veteran did not 
report hearing loss prior to service, during service or at 
separation from service.  Audiological examinations in November 
1977 and February 1979 do not show auditory thresholds consistent 
with hearing loss.  In March 1978, the Veteran reported blocked 
ears and was diagnosed with an upper respiratory infection.  In 
March 1980, the Veteran signed a Hearing Conservation Program.  
The Veteran reported that he did not have hearing loss or ear 
problems at separation from service.  In the June 1980 separation 
examination, the audiological examination did not show auditory 
thresholds consistent with hearing loss.   

The medical evidence of record also does not show a bilateral 
hearing loss disability after service.  Initially, the Board 
notes that in a May 2008 VA Compensation and Pension Examination 
the audiological testing results were unreliable and 
inconclusive.  Therefore, this examination will not be addressed 
in this decision.  

Notably, the VA Compensation and Pension Examination in February 
2010 shows that the puretone threshold values and the speech 
recognition scores for the right and left ear do not meet the 
criteria for a hearing loss disability for VA purposes as set 
forth in 38 C.F.R. § 3.385.  Specifically, the auditory threshold 
values in the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 
Hertz were not 40 decibels or greater and none of the thresholds 
were 26 decibels or greater.  Additionally, the speech 
recognition scores using the Maryland CNC Test were 98 percent.  
The audiologist diagnosed the Veteran with normal hearing 
bilaterally by VA standards.  

The Board notes that the February 2010 VA Compensation and 
Pension Examination was conducted by an audiologist.  The 
audiologist noted that the claims file was reviewed and that the 
Veteran's hearing at separation from service was normal by VA 
standards.  The audiologist noted that there was noise exposure 
in service including the Veteran's experience as a boatswain 
mate, pneumatic hammers, grinders, and gunfire from the ships.  
The audiologist also considered that Veteran's occupational noise 
exposure as a forklift operator for less than one year and his 
denial of previous factory work.  There was also no recreational 
noise exposure or family history of hearing loss.  The Board 
finds that the VA opinion is adequate.  It is based upon 
consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  The examiner also provided a thorough review of the 
claims file and assessment of the Veteran's hearing threshold.  
As such, the Board finds the VA examination probative.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion).  

Therefore, regardless of any alleged noise exposure in service, 
service connection cannot be granted because the Veteran does not 
have a hearing impairment that meets the requirements under VA 
regulations to be considered a compensated disability.  To 
prevail on the issue of service connection, there must be medical 
evidence of a current disability.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at the 
time of the award of service connection); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  As the Veteran did not have a hearing loss 
disability at separation from service and the VA examination 
showed that the Veteran's puretone threshold values and the 
speech recognition scores for the right and left ear do not meet 
the criteria for a hearing loss disability for VA purposes after 
service, service connected is not warranted. 

Additionally, as the auditory thresholds do not meet the 
regulatory requirements for compensation, the Veteran is also not 
entitled to presumptive service connection. The Veteran's hearing 
loss had not manifested to a compensable degree, therefore, the 
presumption is not applicable.  See 38 C.F.R. § 3.307, 3.309.  

In this case, the only evidence of a hearing loss disability is 
the Veteran's own contentions.  The Veteran's lay assertions are 
competent to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim for service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A 
layman, however, is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  But unlike the varicose veins in Barr or dislocated 
shoulder in Jandreau, hearing loss (sufficient to meet the 
requirements of § 3.385) is not a condition capable of lay 
diagnosis, much less the type of condition that can be causally 
related to military service.  See Espiritu, supra. and Woelhaert 
v. Nicholson, 21 Vet App 456 (2007).

Here, the Veteran is certainly competent to state that he 
experiences hearing loss.  His statements to that effect are also 
credible.  However, the determination as to whether he 
experiences hearing loss for VA purposes requires medical 
expertise.  See Espiritu.  Indeed, as discussed above, a finding 
of hearing loss is based solely on the objective data collected 
through audiometric testing.  The medical records on file do not 
show that the Veteran has a current hearing loss disability for 
VA purposes.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim for service connection for 
bilateral hearing loss because the Veteran's hearing loss does 
not meet the regulatory threshold to be considered disabling.  
Therefore, the benefit-of-the-doubt rule does not apply and the 
Veteran's claim for service connection for bilateral hearing loss 
must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.  

Bilateral Hallux Valgus with Degenerative Joint Disease of the 
Left Foot

The Veteran has a current diagnosis of a disability in his feet.  
X-rays in May 2008 show hallux valgus deformity of the left great 
toe with narrowing of the first metatarsal-phalangeal joint 
space.  May 2008 x-ray of the right foot show minimal spurring 
posterior calcaneus at Achilles insertion.  

Upon entrance into service, the service treatment records show 
that the Veteran did not report foot trouble and the lower 
extremities were clinically evaluated as normal.  In July 1977, 
the Veteran complained of bilateral foot pain.  He was diagnosed 
with athlete's foot and was treated with foot powder.  In 
November 1977, the Veteran was treated for a blister on his left 
foot.  In July 1978, he was also treated for athlete's foot with 
foot powder.  In June 1980, the Veteran reported that he did not 
have foot trouble.  In the separation examination in June 1980, 
the lower extremities were clinically evaluated as normal.  

In a May 2008 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and medical records.  The 
Veteran reported that he had foot trouble in service.  He 
reported switching to a larger sized boot and wearing many layers 
of socks in service.  He also reported using over the counter 
foot pads and developing left great toe bunion and problems 
bilaterally due to ill fitting footwear.  The examiner noted the 
treatment for athlete's foot and blisters in service, and also 
noted that there was no treatment for bunions in service.  The 
examiner noted that there was no treatment for bunions after 
service but the Veteran had complaints of progressively worse 
foot pain.  The examiner also physically examined both the right 
and left foot of the Veteran a reviewed the May 2008 x-rays.  The 
examiner diagnosed the Veteran with bilateral hallux valgus and 
left foot degenerative joint disease.  The examiner found that 
the disability was congenital or developmental, was not worsened 
by service and a condition was not superimposed on the 
congenital/developmental disability.  The examiner noted that 
hallux valgus tended to be an inherited condition that could be 
exacerbated or made worse by tight footwear.  In providing an 
opinion, the examiner noted that the service treatment records 
were reviewed and they did not document the Veteran's foot 
problems.  The examiner also noted that the foot problems were 
not mentioned when the Veteran was complaining of back pain in 
the VA treatment records.  The examiner opined that the bilateral 
hallux valgus was not caused by or a result of service because 
there was no documentation of the problem in service.  The 
examiner reasoned that there were no complaints of bunions in 
service though he complained of other foot related problems in 
service.  He also had not gotten care for foot related problems 
since service.  He noted that bunions tend to be a hereditary 
problem that could be aggravated by tight footwear, but there was 
no evidence that he was symptomatic during service, therefore, 
the examiner opined that he could not conclude that the current 
hallux valgus with degenerative joint disease on the left was 
caused by or the result of military service.  

Initially, the Board notes that there is no medical evidence 
depicting symptoms of or a diagnosis of degenerative joint 
disease of the left foot within one year after separation from 
service.  Therefore, service connection for this disability 
cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although there is a current disability of bilateral hallux valgus 
and degenerative joint disease in the left foot, the competent 
evidence of record does not show that the disabilities are 
related to service.  The Board acknowledges that a Veteran is 
competent to assert when he experienced foot pain, however, he is 
not competent to then relate that pain back to treatment for 
athlete's foot, blisters, or any other injury in service.  As a 
layman without the appropriate medical training and expertise, 
the appellant is not competent to render a probative opinion on 
complex medical matters such as whether there is a medical nexus 
between any currently diagnosed bilateral foot disability and 
service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

While the Board acknowledges that lay testimony could, in certain 
circumstances, constitute competent nexus evidence, in the 
instant case, the Board finds that the question regarding the 
potential relationship between his bilateral hallux valgus and 
degenerative disc disease of the left foot to be complex in 
nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions). As a layperson, the 
Veteran generally is not competent to give a probative opinion on 
etiology of a disorder, especially when, as here, there is a 
countervailing physician's opinion.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu, supra.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Therefore, the Board finds the appellant's statements regarding a 
nexus between his complaints of foot pain in service and his 
current disability to be of little probative value as he is not 
competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  

Additionally, the Board finds that the May 2008 VA Examination is 
adequate.  It is based upon consideration of the claims file and 
the Veteran's prior medical history.  The examination also 
describes the disability, in sufficient detail so that the 
Board's evaluation of the disability will be a fully informed 
one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The 
examiner also provided a rationale for his conclusion.  As such, 
the Board finds the VA examination probative.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).  As such, the Board affords the VA examination greater 
probative weight.  Consequently, as there is no competent and 
probative evidence linking the appellant's bilateral hallux 
valgus or degenerative joint disease of the left foot to service, 
service connection is not warranted.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply and the Veteran's claim 
for service connection for bilateral hallux valgus and 
degenerative joint disease of the left foot must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Lumbar Strain with Degenerative Joint Disease

The Veteran has a current diagnosis of a lumbar spine disability.  
X-rays in May 2008 reveal straightening lumbar lordosis and 
degenerative changes at L4-S1 most marked at L4-L5.  

The service treatment records show that the Veteran did not 
report back trouble and the spine was clinically evaluated as 
normal.  In a December 1979 clinical report, the Veteran reported 
shoulder trouble due to a direct blow to the back.  In June 1980, 
the Veteran reported that he did not have recurrent back pain.  
In the separation examination in June 1980, the left shoulder 
disability was noted, but the spine was clinically evaluated as 
normal.  

In November 2007 private medical records from a neurological 
clinic, the Veteran sought treatment for back pain.  It was noted 
that the Veteran was also treated at the clinic over two years 
prior.  There was also evidence of steroid injections for his 
back pain in 2005.  

In a March 2008 MRI of the spine, there was at the L5-S1 level, a 
small to moderate sized left paracentral disc herniation which 
effaced the left central aspect of the thecal sac and also 
effaced the left S1 nerve sleeve.  The MRI also revealed marked 
(end stage) degenerative disc disease at the L4-5 level.  There 
was mild circumferential disc bulging with associated marginal 
spurring.  

In a May 2008 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and medical records.  The 
Veteran reported that he had an injury to his back in service 
when 100-200 pounds of food products hit him in the shoulder and 
back.  He indicated that his shoulder was dislocated and his back 
was bruised.  He reported that he had back problems and was 
taught lifting mechanics.  He reported that he did workouts, but 
continued to have pain due to his shoulder injury and was put on 
light duty.  The Veteran indicated that the pain was much less on 
light duty.  The Veteran reported that since service, he had 
lumbar pain sporadically worse with trips to the emergency room 
and urgent care.  He was treated with morphine injections and 
epidural steroid injections.  The examiner noted the multiple 
shoulder dislocations in service and that in the June 1980 
examination the Veteran denied recurrent back pain.  
Additionally, the examiner considered that in the July 2007 VA 
records, the Veteran noted that his back and shoulder were not 
current problems.  The examiner also noted the private medical 
records and the current treatment for back problems.  

The examiner considered the injury in service, physically 
examined the Veteran and reviewed the May 2008 x-rays of the 
lumbar spine.  The examiner diagnosed the Veteran with lumbar 
strain with degenerative joint disease.  The examiner noted the 
recent treatment for back pain, the history of the shoulder 
injury, and the VA treatment records for intermittent back pain 
and opined that the low back disability was less likely as not 
(less than 50/50 probability) caused by or a result of the 
shoulder injury with a load of food hitting and falling on the 
Veteran.  The examiner reasoned that the Veteran had a 
significant injury to his shoulder and reported a significant 
force to his back as well.  The examiner considered that the 
Veteran's report of limited duty due to his shoulder and back as 
well as lifting classes, were not documented.  The examiner noted 
that in the June 1980 report, the Veteran indicated that he did 
not have chronic back pain.  The examiner pointed out that 
although the Veteran reported continued back pain, there was no 
trail of documentation until recently.  He also noted that the 
Veteran had labor-type work when he was employed.  Therefore, the 
examiner concluded that it was more likely that the past 28 years 
of work contributed to his back problems than the incident 
related to his shoulder injury.  

Initially, the Board notes that there is no medical evidence 
depicting symptoms of or a diagnosis of lumbar strain with 
degenerative joint disease within one year after separation from 
service.  Therefore, service connection cannot be presumed.  See 
38 C.F.R. §§ 3.307, 3.309.

Although there is a current diagnosis of a lumbar strain, the 
competent evidence of record does not show that the disability is 
related to service, including the incident that injured the 
Veteran's left shoulder.  The Board acknowledges that a Veteran 
is competent to assert when he experienced back pain, however, he 
is not competent to relate his back pain to the injury in 
service.  As previously noted, as a layman without the 
appropriate medical training and expertise, the appellant is not 
competent to render a probative opinion on complex medical 
matters such as whether there is a medical nexus between the 
lumbar spine degenerative arthritis and an incident in service.  
See Barr, supra.; Layno, supra.; Espiritu, supra.  Further, the 
question regarding the potential relationship between his lumbar 
spine disability and the incident in service is complex in 
nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).  Additionally, the Veteran 
generally is not competent to give a probative opinion on 
etiology of a disorder, especially when, as here, there is a 
countervailing physician's opinion.  See Bostain, supra.; 
Espiritu, supra; Routen, supra.  

Therefore, the Board finds the appellant's statements regarding a 
nexus between his lumbar spine disability and the injury in 
service to be of little probative value as he is not competent to 
opine on such a complex medical question.  Specifically, where 
the determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu, supra.  

Additionally, the Board finds that the May 2008 VA Examination is 
adequate.  It is based upon consideration of the claims file and 
the Veteran's prior medical history.  The examination also 
describes the disability, in sufficient detail so that the 
Board's evaluation of the disability will be a fully informed 
one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The 
examiner also provided a rationale for his conclusion.  As such, 
the Board finds the VA examination probative.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).  As such, the Board affords the VA examination greater 
probative weight.  Consequently, as there is no competent and 
probative evidence linking the appellant's lumbar spine 
disability to service, service connection is not warranted.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply and the Veteran's claim 
for service connection for lumbar strain with degenerative joint 
disease must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral hallux valgus with degenerative 
joint disease of the left foot is denied.  

Service connection for lumbar strain with degenerative joint 
disease is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


